Pettit, J.
This suit was brought by the appellant against Cutsinger, as treasurer of the county, and fourteen others,, who claimed to be a gravel road company, organized under the act of March 6th, 1865, 3 Ind. Stat. 534, to restrain and enjoin the collection of an assessment against the lands of the-plaintiff.
After portions of the complaint had been stricken out, a demurrer for want of sufficient facts was sustained to it, and the correctness of this ruling is the only question we need notice.
The complaint explicitly alleges that the person appointed to estimate the work and audit the amount of each owner’s tax, etc., was not sworn and took no oath as is required by the fourth section of the above cited act. The demurrer admits this to be true, and this omission to take the oath renders his acts void and is fatal to the right of the appellees to collect the tax. The appellees have furnished us no brief.
The judgment is reversed, at the costs of the appellees, with instructions to overrule the demurrer to the complaint.